PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimants and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On August 22, 1995, claimant Kimberly Jones was walking down the steps at the residence of Kenneth Culhane which is located on Church Street, Grant Town, Marion County. While she was crossing the last step, Ms. Jones’ foot landed on the upper side of the ditch adjacent to the road. She fell backwards onto the steps and sustained personal injuries to her ankle and hip in the fall.
2. At the time of the incident, respondent was at all times responsible for the maintenance of Church Street. At or about the time of this incident, respondent *199was in the process of conducting a repaving project on Church Street, which included digging a ditch below the last step to the road at the Culhane residence.
3. Respondent failed safely and properly to complete the paving project as well as having failed to provide warning devices at the location of the ditch for the public. Thus, respondent bears some of the responsibility for claimant Kimberly Jones’ injury.
3. Asar esult o f t his i ncident, c laimants f iled a n otice o f c laim in t he amount of $150,000.00. However, claimants agree to settle and relinquish this claim against respondent for the amount of $2,200.00.
4. Respondent agrees that the amount of damages stipulated to by the parties is fair and reasonable.
The Court has reviewed the facts of the claim as stated in the Stipulation, and adopts the statement of facts as its own. The Court finds that respondent was negligent in its maintenance of Church Street in Grant Town, Marion County, on the date of claimant’s incident; that the negligence of respondent was a proximate cause of the personal damages sustained by Ms. Jones; and that the amount of the damages agreed to by the parties is fair and reasonable.
Accordingly, the Court is of the opinion to and d oes make an award to claimants in the amount of $2,200.00.
Award of $2,200.00.